Citation Nr: 0621896	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-08 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from May 6, 1955, 
to June 3, 1955, a period of 28 days.  He was discharged 
under honorable conditions for unsuitability.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania, that denied 
service connection for a nervous condition.  The appellant 
filed a Notice of Disagreement (NOD) in June 2002, and the RO 
issued a Statement of the Case (SOC) in July 2002.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in July 2002.

The appellant and his wife testified before a Veterans Law 
Judge in a hearing conducted at the RO in April 2003.  The 
Veterans Law Judge who presided at that hearing is no longer 
serving with the Board; the appellant was notified that he is 
entitled to another hearing before a current Veterans Law 
Judge, but he has advised the Board that he does not desire 
another hearing before the claim is adjudicated.

In October 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development.  
The RO performed the required additional action and continued 
the denial of service connection, as reflected in a 
Supplemental SOC (SSOC) issued in October 2005.  The file was 
subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant has a current diagnosis of adjustment 
disorder with mixed mood; competent medical opinion states 
that this disorder is secondary to multiple medical problems 
and is unrelated to military service.

3.  The appellant also has a current diagnosis of mild mental 
retardation, a developmental deficit rather than an acquired 
psychiatric disorder.  Competent medical opinion states that 
this developmental deficit predated military service and was 
not exacerbated by military service.

4.  Competent medical opinion states that it is not at all 
likely that the appellant has a psychiatric disorder that is 
related to or aggravated by military service. 

CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

Initially, the Board notes that the file contains a report of 
contact showing that in May 2002, prior to the rating action 
on appeal, the RO informed the appellant that the elements 
required to substantiate a claim for service connection 
consist of the following: evidence of an injury or disease 
that began or became worse in military service, or began 
during an applicable presumptive period; evidence of a 
current disability; and, evidence of a relationship between 
the current disability and an injury, disease, or event in 
service.  In March 2004, the AMC sent the appellant and his 
representative a post-remand notice letter that reiterated 
the above three elements for service connection, and 
addressed the types of evidence required to establish each.  
After each of these occasions, the appellant and his 
representative were afforded an opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the AMC's post-remand notice letter 
of March 2004, and updated notice letters in October 2004, 
November 2004, and March 2005, collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those documents, the appellant was 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The documents identified the 
evidence of record to that point, including newly-received 
evidence, and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The January 2005 letter specifically advised the appellant, 
"Please provide us with any evidence or information you have 
pertaining to your appeal."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, some 
of the documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate the claim and was afforded opportunity to submit 
relevant information and/or evidence.  Following the issuance 
of the March 2005 letter, which completed VA's notice 
requirements and corrected any deficiencies in the previous 
notice, the appellant was afforded yet another opportunity to 
present information and/or evidence pertinent to the appeal 
prior to the RO's readjudication of the claim in October 
2005.  Neither in response to the documents cited above, nor 
at any other point during the pendency of this appeal, has 
the appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the file contains a VA Form 21-4138 (Statement in 
Support of Claim) in which the appellant's wife, on the 
appellant's behalf, asserts that VA has all medical records 
relevant to the claim.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The record does not show that the RO has notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and his Social Security 
Administration (SSA) records.  The RO also obtained treatment 
records from those private (non-VA) entities that the 
appellant identified as having provided medical treatment, 
although the appellant denied having received psychiatric 
treatment by any VA or non-VA entities.  The appellant has 
not identified, and the file does not indicate, that there 
are any other VA or non-VA medical providers having records 
that should be obtained before the claim is adjudicated, and 
as noted above the appellant's wife has filed a VA Form 21-
4138 stating that all medical records are now in the hands of 
VA.  The appellant and his wife testified before the Board in 
April 2003, and the appellant was afforded a VA medical 
examination in March 2004 as a consequence of the Board's 
remand.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

The record also presents no basis for further development to 
create any additional evidence in connection with the claim.  
The appellant's service representative filed a written brief 
presentation in May 2006 that requests a new VA medical 
examination; specifically, the appellant's representative 
contends that a new examination is warranted because the 
appellant's SSA disability file was not obtained until after 
the March 2004 VA medical examination.  According to the 
appellant's representative, the claims file should be 
returned to the VA examiner for review of those SSA records 
in conjunction with the rest of the evidence previously 
considered.  However, the Board finds that such remand is not 
warranted.  The SSA records contain absolutely no medical or 
lay evidence that contradicts any observation or conclusion 
reached by the VA examiner, so remand in this case would 
present no possible benefit to the appellant.  Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Factual Background

The report of medical examination at the time of the 
appellant's induction into military service in May 1955 
listed his clinical psychiatric evaluation as "normal."  
Service medical records do not show any medical or 
psychiatric clinical treatment, but a Report of Aptitude 
Board in May 1955 included a Navy clinical psychologist's 
report that the appellant was of low borderline intelligence.  
The psychologist briefly appraised a grossly immature, 
inadequate personality who could not cope with the 
requirements of military life.  Emotionally, the appellant 
was dependent, shallow, and incapable of self-assertiveness.  
The psychologist stated that the standards of the service 
were beyond the appellant's capacity, and that the appellant 
was unmotivated to persevere.  The evaluation board 
consequently recommended that the appellant be discharged as 
"unsuitable," and further stated that the appellant's 
condition existed prior to his entry into military service 
and had not been aggravated by that service.  The subsequent 
report of medical examination at the time of the appellant's 
discharge listed his clinical psychiatric evaluation as 
"abnormal" without further comment.

The appellant's post-service medical treatment records show 
no clinical treatment for any acquired psychiatric disorder.  
In January 1986, the Pennsylvania Bureau of Disability 
referred the appellant to Dr. L.K. for an individual 
diagnostic intellectual evaluation, and Dr. L.K.'s report 
shows a diagnosis of mild mental retardation. A subsequent 
SSA decision in August 1986 awarded the appellant SSA 
disability benefits for mild mental retardation, effective 
February 1986.  Nothing in these documents suggests that the 
appellant's condition was aggravated by his brief stint of 
military service in 1955, more than 30 years previously. 

The appellant and his wife testified before the Board in 
April 2003.  The appellant testified that he was rejected for 
service by the Army but was accepted by the Navy, and that he 
was beaten by persons unknown during recruit training, after 
which he received medical treatment and was discharged.  The 
appellant's wife testified that she met the appellant shortly 
after his discharge from service, at which time he was 
already mentally impaired, and that the impairment 
subsequently increased in severity.  

The appellant had a VA psychiatric examination in March 2004; 
the examiner reviewed the claims file in conjunction with the 
examination.  The examiner recorded the appellant's family, 
social, and medical history in detail.   The examiner noted 
that the appellant has never been treated for a psychiatric 
condition by VA or any non-VA medical provider, although VA 
records show prescription for ativan, a sedative, beginning 
in 1996 (a period during which the appellant was being 
treated for a number of medical problems).  The examiner 
conducted a mental status examination and noted his clinical 
impressions.  The examiner diagnosed adjustment disorder with 
mixed mood, mild, secondary to multiple medical problems and 
unrelated to military service.  The examiner also diagnosed 
mild mental retardation, a developmental deficit, predating 
and not exacerbated by military service.  The examiner 
stated, in support of his opinion, that the appellant does 
not meet diagnostic criteria for an acquired psychiatric 
condition related to military service.  The behavior problems 
cited subsequent to military service (throwing things, 
irritability, etc.) are consistent with mental retardation, 
and the appellant did not meet the diagnostic criteria for an 
adjustment disorder until 1996.  Accordingly, in the medical 
examiner's opinion, is not at all likely that the appellant 
suffers from a psychiatric disorder that is related to 
military service or was aggravated by military service.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease and injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedential 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.

In this case, the appellant acknowledges that he had learning 
and emotional disabilities prior to service, but generally 
states that his military service aggravated his pre-existing 
condition.    

The Board finds that the evidence clearly and unmistakably 
shows that the appellant's mental retardation existed prior 
to his enrollment in military service.  The Navy aptitude 
board report in May 1955 and the VA medical examiner's report 
in March 2004 both stated that mental retardation pre-existed 
service, and there is no medical evidence of record to the 
contrary.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, as 
noted above, the appellant has not alleged that his condition 
began in service; rather, the appellant has based his theory 
of causation on aggravation of a pre-existing disability.  

The Board notes that mental retardation is a developmental 
defect, not an acquired disorder.  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  However, service connection for 
congenital, developmental, or familial diseases (not defects) 
may be granted when the evidence as a whole establishes that 
the disease in question was incurred in or aggravated by 
military service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90 (March 5, 1985).  The 
remaining question, then, is whether veteran's pre-existing 
mental retardation was aggravated during service.

On this question, both the Navy aptitude board and the VA 
examiner specifically found that the appellant's mental 
retardation was not aggravated by military service, and there 
is no medical opinion to the contrary.  Significantly, 
neither the appellant nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion (i.e., one indicating that the appellant's 
pre-existing mental retardation was, in fact, aggravated by 
service).

Accordingly, the Board finds that the medical opinions of the 
VA and Navy examiners constitute clear and unmistakable 
evidence that the appellant's preexisting mental retardation 
was not permanently aggravated during his military service.  
Thus, the presumption of soundness is rebutted, and the 
medical record precludes any finding of in-service 
aggravation so as to support a grant of service connection.  
Simply stated, the medical evidence establishes that there is 
no relationship between the appellant's current mental 
retardation and service.

Similarly, there is no medical evidence of a nexus between 
the appellant's current diagnosed adjustment disorder and his 
military service.  The VA examiner who diagnosed adjustment 
disorder specified that the adjustment disorder apparently 
had its onset in 1996 as a consequence of the appellant's 
medical problems; the examiner specifically stated an opinion 
that the adjustment disorder is not related to the 
appellant's military service.  Again, there is no medical 
evidence to the contrary.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions, to include those advanced during 
his Board hearing, to the effect that military service caused 
his condition to worsen.  Specifically, the appellant has 
testified that he was beaten during Navy recruit training, 
and his service representative suggests that the beating 
aggravated his preexisting mental impairment.  However, there 
is no objective evidence to corroborate such an event (the 
Board notes that the appellant stated that he was 
hospitalized as a consequence of the beating, but there is 
nothing in his service medical record that shows such a 
hospitalization) and there is no evidence that he has an 
acquired psychiatric condition consequent to a beating (PTSD, 
etc.).  The Board notes that the appellant certainly is 
competent to report his own symptoms and observations (see, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
However, this case turns on the question of medical 
relationship between a pre-existing condition and service, 
which is a matter within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the appellant is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). As his assertions in this 
regard have no probative value, he also is not competent to 
controvert competent and persuasive medical opinion on the 
basis of his assertions, alone.

The Board has also considered the testimony of the 
appellant's wife, to the effect that the appellant was 
mentally impaired when she met him shortly after discharge 
from service and that his impairment increased thereafter.  
"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, the appellant's wife did 
not meet the appellant until after his discharge from 
service, and she accordingly cannot provide evidence as a 
witness in regard to the progress of the appellant's mental 
impairment during service.    

Under these circumstances, the Board must conclude that the 
claim for service connection for an acquired psychiatric 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


